Citation Nr: 1007771	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  09-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1967. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in October 2009.

The issue of entitlement to a total disability rating based 
on individual unemployability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the report of a June 2008 VA examination, the doctor notes 
in essence that there was no documented injury or treatment 
regarding the right ankle in the Veteran's service treatment 
records.  The examiner rendered an unfavorable medical nexus 
opinion as to the etiology of the current right ankle 
disability.  The Veteran's service treatment records, 
however, show that he injured his right ankle in August 1966 
and that the ankle was put in a cast.  Therefore, another 
medical opinion is necessary for the adjudication of the 
claim.

The Veteran's claim of entitlement to service connection for 
right knee disability should be considered not only on a 
secondary basis but also on a direct basis.  In regard to the 
secondary service connection theory of entitlement, the VA 
examiner only addressed whether the right knee disability was 
caused by the right ankle disability.  Secondary service 
connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability.  38 C.F.R. § 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The doctor did not 
address whether the right knee disability was aggravated by 
the right ankle disability.  Moreover, the appellant's 
service treatment records show that he was treated for a 
contusion of the right knee.  In light of the above, another 
medical opinion addressing aggravation and direct service 
connection is necessary for the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for an orthopedic examination.  The 
claims folder is to be made available to 
the examiner to review.  The examiner 
must opine whether it is at least as 
likely as not, i.e., is there at least a 
50/50 chance, that the Veteran has a 
current right ankle disability as result 
of the in-service right ankle injury, and 
whether it is at least as likely as not 
that the Veteran has a current right knee 
disability as the result of the in-
service right knee injury.  The examiner 
must also opine whether it is at least as 
likely as not that the right knee 
disability was caused or aggravated by 
the right ankle disability.  A complete 
rationale must be provided for any 
opinion(s) offered.

2.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  After the development requested, the 
RO should review the examination report 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for a right ankle 
disability and the claim of entitlement 
to a right knee disability on a direct 
basis and as secondary to a right ankle 
disability.  If any benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



